Citation Nr: 0423992	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
hepatitis A vaccination.  

2.	Entitlement to service connection for a right shoulder 
disorder.  

3.	Entitlement to service connection for a bipolar disorder.  

4.	Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION
The veteran served on active duty from May 1996 to February 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that at the time of the 
service separation examination in October 1997, the veteran 
indicated that he had a history of arthritis and of a 
shoulder or elbow disability.  The disability was summarized 
as right shoulder arthritis.  An April 1999 private medical 
report indicates that there was tenderness in the shoulder 
area.  The veteran maintains that as a result of the 
hepatitis A immunizations in service he has developed 
systemic problems, to include a seizure disorder and other 
organic brain pathology.  Regarding the evaluation of the 
veteran's asthma, it is noted that he has been afforded 
several VA evaluations over the past several years.  The 
pulmonary function testing conducted in connection with these 
evaluations have been deemed invalid for rating purposes by 
the examiners.  In February 2003, the veteran failed to 
report for an evaluation, after his mother requested that the 
examination be rescheduled.  His mother indicated that the 
veteran had wandered off.  It is unclear from the record 
whether he was informed of 38 C.F.R. § 3.655 (b).  In view of 
these facts, the Board is of the opinion that specialized 
examinations are warranted.  

While the case was pending at the Board additional medical 
evidence was received, to include a January 2004 statement 
from a VA physician.  The RO has not had the opportunity to 
review this evidence in conjunction with the pertinent claims 
and a waiver of initial review by the RO has not been 
submitted.  Regarding the former, it is noted that he was 
diagnosed as having a bipolar disorder in November 1998, less 
than one year after his discharge from service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO is requested to obtain copies 
of any additional medical records from 
the VA medical facility covering the 
period from August 22, 2003 to the 
present. 

2.  The RO should arrange for the veteran 
to undergo a special pulmonary 
examination to ascertain the current 
extent of his asthma disorder.  The 
claims folder should be made available to 
the examiner prior to the examination.  
In addition to pulmonary function tests 
(PFTs) and appropriate x-rays, any other 
tests deemed necessary should be 
performed.  

The examiner should discuss the frequency 
of use of inhalational or oral 
bronchodilator therapy, inhalational 
anti-inflammatory medication, courses of 
systemic (oral or parenteral) 
corticosteroids (including high dose 
corticosteroids) or immuno-suppressive 
medications; the frequency of visits to a 
physician for required care of 
exacerbations.

The veteran should be advised of the 
consequences of a failure to report for 
an examination scheduled in conjunction 
with a claim for increase in his 
disability rating.  38 C.F.R. § 3.655 
(b).  

3.  The RO should arrange for the veteran 
to undergo an examination by a 
psychiatrist to determine the nature, 
severity, and etiology of any psychiatric 
illness.  The claims folder should be 
made available for review in connection 
with this examination.  All tests deemed 
necessary should be performed.  Following 
the examination the examiner is requested 
to render an opinion as to whether it is 
as likely as not that the veteran's 
psychiatric disorder is related to 
service, to include the inservice 
hepatitis A immunizations.  If no, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the a psychosis was manifested 
within a year following the veteran's 
release from active duty.  The specialist 
should provide complete rationale for all 
conclusions reached.

4.  A VA examination should be conducted 
by an appropriate specialist to determine 
the nature and severity of any 
disability, to include systemic 
disorders, (other than a neurological 
disorder) resulting from the inservice 
hepatitis A immunizations.  All tests and 
specialized examinations deemed necessary 
should be performed.  The claims folder 
is to be made available to the examiner 
in conjunction with the examination.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran has a current disability(ies) 
which is related to the inservice 
hepatitis A immunizations.  The 
specialist should provide complete 
rationale for all conclusions reached.

5.  A VA examination should be conducted 
by a neurologist to determine the nature, 
severity and etiology of any disability, 
to include organic brain pathology and 
seizures, resulting from the inservice 
hepatitis A immunizations.  .  All tests 
and specialized examinations deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  Following the examination 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran has a current 
disability(ies) which is related to the 
inservice hepatitis A immunizations.  The 
specialist should provide complete 
rationale for all conclusions reached.

6.  The RO should arrange for the veteran 
to undergo examination by an orthopedist 
to determine the nature, severity, and 
etiology of any disability involving the 
right shoulder.  The claims folder should 
be made available to the examiner for 
review in connection with this 
examination.  All necessary tests and 
studies, including X- rays, deemed 
necessary should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
disability of the right shoulder 
diagnosed is related to the veteran's 
period of active duty.  A complete 
rationale for all conclusions reached 
should be include in the report.

7.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




